Citation Nr: 1640493	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  12-18 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a heart disability, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to February 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


REMAND

Remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Regarding the claims on appeal, the Veteran's September 2012 VA mental disorders examination report notes that the Veteran indicated that he is in receipt of Social Security Administration (SSA) benefits.  On remand, VA must therefore determine whether the Veteran is in fact receiving SSA disability benefits and obtain any records associated with an SSA disability decision.

Also, the Veteran has indicated in a February 2011 statement that he received treatment from various VA hospitals, including from the Lake City VA Medical Center (VAMC).  However, a review of the claims file reveals that there are no records from the Lake City VAMC; therefore these records must be obtained and associated with the claims file.  Additionally, as the record shows that the Veteran receives continued VA treatment, on remand, the RO must also obtain the Veteran's updated VA treatment records.

The Veteran was afforded a VA examination in February 2011 in conjunction with his claim for service connection for hypertension.  The examiner diagnosed essential hypertension, and opined that it was not caused by or a result of military service.  The rationale for this opinion was that there was no documentation found in the review of the Veteran's claims file to substantiate that hypertension was an "acute or chronic" condition in the military.  Per the Veteran's own statement, he was not treated for hypertension until 1994, 21 years after discharge from service. 

The Board finds the examiner's rationale to be inadequate.  Although the examiner concluded that there was no documentation to substantiate that the Veteran's hypertension was an "acute or chronic" condition in service, the examiner did not specifically address the Veteran's service treatment records.  The service treatment records include a November 1971 notification of hospitalization, which provides a diagnosis of hypertension, and a November 1971 summary from the Naval Hospital in Long Beach, California, which notes an admitting diagnosis of hypertension with a blood pressure reading of 180/100.  Also, while the examiner indicated that a page by page review of the Veteran's claims file was completed, the examiner did not comment on VA treatment records from May 1987, which note the Veteran having a history of mild hypertension.  As such, the Board finds that a new VA examination is warranted.  In addition, as the Veteran indicated during his January 1995 VA mental disorders examination that he has high blood pressure related to his service-connected psychiatric disorder, an opinion regarding secondary service connection is also warranted.  

As the Veteran's claim of service connection for a heart disability is being claimed, in part, as secondary to hypertension, consideration of whether the Veteran is entitled to service connection for a heart disability is also deferred pending resolution of the claim for service connection for hypertension.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).     

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must: 
a) contact SSA to obtain copies of all disability determinations, including the underlying medical records upon which the determinations were made; b) attempt to obtain all VA treatment records from the VAMC in Lake City, Florida; and c) attempt to obtain all outstanding VA treatment records dated from August 2012 to the present.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Then, the Veteran must be afforded a VA examination to determine whether hypertension is related to his military service.  The electronic claims file must be made available to the examiner providing the opinion, and the examiner must indicate in the examination report that the claims file was reviewed.  All pertinent symptomatology and findings must be reported in detail.  All necessary tests and studies must be conducted.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the VA examiner must state whether any currently or previously diagnosed hypertension is due to the Veteran's active duty service.  

The examiner must state upon what specific evidence this determination is based, and must specifically comment on the Veteran's service treatment records, including a November 1971 notification of hospitalization, which notes a diagnosis of hypertension, and a November 1971 summary from the Naval Hospital in Long Beach, California, which notes an admitting diagnosis of hypertension and a blood pressure reading of 180/100.  

The examiner must also state whether any currently or previously diagnosed hypertension is due to or aggravated by the Veteran's service-connected delusional disorder, persecutory type.  The examiner must state upon what specific evidence this determination is based.

A complete rationale for all opinions must be provided.  If the medical professional cannot provide the requested opinion without resorting to speculation, it must be so stated, and the medical professional must provide the reasons why an opinion would require speculation.  The medical professional must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the medical professional must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular medical professional.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The RO must review the examination report and ensure that all requested development has been completed in full.  If the report is deficient in any manner, undertake corrective actions prior to any further adjudication of the claims.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

